DETAILED ACTION

This Office Action is a response to an application filed on 05/10/2021, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 07/28/2021, 02/04/2022, and 08/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the phrase "GBi" renders the claim indefinite because it is unclear what the phrase is referring to. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. Abbreviations needs to be spelled out in the claims. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2019/0230350 A1).

Regarding claim 1, Chen discloses: A method of processing video data, comprising: 
performing a conversion between a current video block of a video and a bitstream of the video (see Fig. 5, a video block is used as an input and a bitstream is outputted by the encoder), based on a rule that controls a parameter of a GBi coding tool (see paragraph 99) in which a prediction of the current video block uses a final predictor corresponding to a non-uniformly weighted sum of predictors from two reference lists (see paragraph 112, using unequal weights for the bi-prediction of a block based on reference picture in L1 and reference picture in L0), 
wherein the rule specifies to reorder weighting factors for the GBi coding tool based on neighboring pixels of the current video block (see paragraph 87 and 90) and corresponding reference neighboring pixels identified by motion vectors or integer part of the motion vectors of the current video block (see paragraph 90).

Regarding claim 2, Chen discloses: The method of claim 1, wherein weighting factors for the current video block are reordered (see Chen, paragraph 90) based on a difference between a result of averaging of the reference neighboring pixels from the two reference lists using the weighting factor and the neighboring pixels of the current video block (see Chen, paragraph 45).

Regarding claim 3, Chen discloses: The method of claim 1, further comprising: 
determining, for the conversion, a mode of operation of the GBi coding tool, and the conversion is performed based on the determining, wherein a field in the bitstream corresponds to the mode of operation (see Chen, paragraph 101, slice header) and a value of the field indicates whether the GBI coding tool is enabled or disabled for the current video block (see Chen, paragraph 104, GBi prediction mode in enabled).

Regarding claim 4, Chen discloses: The method of claim 3, wherein the field indicates that the GBI coding tool is either enabled or disabled at a slice level, a tile level, or a picture level, and the field is included in a slice header, a tile header, or a picture parameter set (see Chen, paragraph 101, slice header), 
wherein in a case that a picture of the current video block corresponds to a temporal layer that has a value greater than a threshold, the field indicates that the GBi coding tool is disabled for the current video block, wherein the threshold is 3 (see Chen, paragraph 104).

Regarding claim 5, Chen discloses: The method of claim 3, wherein the GBi coding tool is disabled for the current video block in a first picture that is unreferenced by a second picture different from the first picture, optionally, the GBi coding tool is disabled for the current video block that uses a quantization parameter greater than a threshold (see Chen, Fig. 5, mode decision unit switching between GBi prediction and spatial prediction).

Regarding claim 6, Chen discloses: The method of claim 1, wherein the rule specifies that a weighting factor set used by the GBi coding tool is based on i) a temporal layer of a picture including the current video block (see Chen, paragraph 42), ii) a picture quantization parameter of the picture, or iii) a quantization parameter of the current video block.

Regarding claim 7, Chen discloses: The method of claim 6, wherein the rule specifies to use fewer weighting factors in higher temporal layer video pictures, optionally, the rule specifies to use fewer weighting factors for higher quantization parameter values (see Chen, paragraph 92).

Regarding claim 8, Chen discloses: The method of claim 6, wherein the bitstream further includes at least one additional weighting factor set for use by the GBi coding tool, wherein the at least one additional weighting factor set is indicated at a slice header level, a tile group header level, a tile header level, a picture header level, a picture parameter set level, a sequence parameter set level, or a video parameter set level (see Chen, paragraph 101, slice header).

Regarding claim 9, Chen discloses: The method of claim 1, further comprising: 
determining, for the conversion, to use a weight that is unequal to one for an uni-prediction mode, and the conversion is performed based on the determining (see Chen, paragraph 83), 
wherein the prediction of the current video block uses a final predictor corresponding to predictors scaled by the weight, and wherein a weighting factor set is selected at a block level or a coding unit level (see Chen, paragraph 70).

Regarding claim 10, Chen discloses: The method of claim 9, wherein a weight index is signaled for at least one of an AMVP (Advanced Motion Vector Prediction) mode or an affine inter mode (see Chen, paragraph 42 and 104), and the weight index is inherited in at least one of a merge mode (see Chen, paragraph 103), an UMVE (Ultimate Motion Vector Expression) mode, an affine merge mode, or affine merge mode with offsets, and wherein the UMVE mode comprises a motion vector expression that includes a starting point, a motion magnitude and a motion direction for the current video block (see Chen, paragraph 30, one or more motion vectors which indicates a amount and the direction of motion).

Regarding claim 11, Chen discloses: The method of claim 1, wherein the performing of the conversion includes refining a motion compensation block computed during the conversion using an offset value from one of multiple offset sets (see Chen, paragraph 99).

Regarding claim 12, Chen discloses: The method of claim 11, wherein an offset index is signaled at a block level or coding unit level (see Chen, paragraph 99), optionally, the offset index is inherited in at least one of a merge mode (see Chen, paragraph 103), an UMVE (Ultimate Motion Vector Expression) mode, an affine merge mode, or affine merge mode with offsets, and wherein the UMVE mode comprises a motion vector expression that includes a starting point, a motion magnitude and a motion direction for the current video block (see Chen, paragraph 30, one or more motion vectors which indicates a amount and the direction of motion).

Regarding claim 13, Chen discloses: The method of claim 1, wherein the rule specifies to select or derive a weighting factor for the GBi coding tool based on neighboring pixels of the current video block and corresponding reference neighboring pixels identified by motion vectors or integer part of the motion vectors of the current video block, wherein a signaling of the GBi index is omitted, and a field in the bitstream indicates whether to use a default equal weighting factor or a selected or derived weighting factor (see Chen, paragraph 103-104).

Regarding claim 14, Chen discloses: The method of claim 13, wherein a weighting factor for the current video block is selected from a predefined weighting factor set to have a minimum difference between a result of averaging of the reference neighboring pixels from the two reference lists using the weighting factor and the neighboring pixels of the current video block, and wherein GBi weighting values are derived by S0 and S1, S0 indicating a sum or an average of the neighboring pixels of the current video block and S1 indicating a sum or an average of neighboring pixels of a reference block (see Chen, paragraph 112).

Regarding claim 15, Chen discloses: The method of claim 1, wherein the rule specifies to use local illumination compensation (LIC) parameters associated with the current video block for determining a weighting factor for the GBi coding tool (see Chen, paragraph 34 and 99), and 
wherein the LIC parameters are derived to use a linear model of illumination changes in the current block during the conversion (see Chen, Paragraph 99).

Regarding claim 16, Chen discloses: The method of claim 15, wherein offsets to derive the LIC parameters are zero and only the weighting factor is used in the GBi coding tool, optionally both offsets and the weighting factor of the LIC parameters are used in the GBi coding tool (see Chen, paragraph 99-100), wherein the rule specifies to inherit a GBi index for the current video block from that of a neighboring video block in a case that the current video block also uses at least one of a merge mode (see Chen, paragraph 103), an UMVE mode, an affine merge mode, or an affine merge mode with offsets, and wherein the UMVE mode comprises a motion vector expression that includes a starting point, a motion magnitude and a motion direction for the current video block (see Chen, paragraph 30, one or more motion vectors which indicates a amount and the direction of motion); 
optionally the rule specifies to derive additional LIC parameters for the conversion of the current video block in a case that an inherited neighboring weighting factor is same as the LIC parameters (see Chen, paragraph 100).

Regarding claim 17, Chen discloses: The method of claim 1, wherein the conversion includes encoding the current video block into the bitstream (see Chen, Fig. 5).

Regarding claim 18, Chen discloses: The method of claim 1, wherein the conversion includes decoding the current video block from the bitstream (see Chen, Fig. 9).

Regarding claims 19-20, claims 19-20 are drawn to an apparatus and a computer readable storage medium having limitations similar to the method claimed in claim 1 treated in the above rejections. Therefore, apparatus and computer readable storage medium claims 19-20 correspond to method claim 1 and are rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483